Title: Thomas Jefferson to Charles Willson Peale, 17 April 1813
From: Jefferson, Thomas
To: Peale, Charles Willson


          Dear Sir Monticello Apr. 17. 13.
          I had long owed you a letter for your favor of Aug. 19. when I recieved, eight days ago that of Mar. 2. 1812. a slip of the pen, I suppose for 1813. and the pamphlet accompanying it strengthens the supposition. I thank you for the pamphlet. it is full of good sense & wholsome advice, and I am making all my grandchildren read it, married & unmarried: and the story of farmer Jenkins will I hope remain in their minds through life. both your letters are on the subject of your agricultural operations, and both prove the ardor with which you are pursuing them. but when I observe that you take an active part in the bodily labor of the farm, your zeal and age give me uneasiness for the result.
          Your position that a small farm, well worked and well manned, will produce more than a larger one ill-tended, is undoubtedly true in a certain degree. there are extremes in this as in all other cases. the true medium may really be considered and stated as a Mathematical problem. ‘Given the quantum of labor within our command, and land ad libitum offering it’s spontaneous contributions; Required the proportion in which these two elements should be employed to produce a Maximum?’ it is a difficult problem, varying probably in every country according to the relative value of land and labor. the spontaneous energies of the earth are a gift of nature; but they require the labor of man to direct their operation. and the question is, so to husband his labor as to turn the greatest quantity of this useful action of the earth to his benefit.Ploughing deep, your recipe for killing weeds, is also the Recipe for almost every thing good in farming. the plough is to the farmer, what the wand is to the Sorcerer. it’s effect is really like sorcery. in the county wherein I live, we have discovered a new use for it, equal in value almost to it’s services before known. our country is hilly, and we have been in the habit of ploughing in strait rows, whether up and down hill, in oblique lines, or however they led; and our soil was all rapidly running into the rivers. we now plough horizontally, following the curvatures of the hills and hollows, on the dead level, however crooked the lines may be. every furrow thus acts as a reservoir to recieve and retain the waters, all of which go to the benefit of the growing plant, instead of running off into the streams. in a farm horizontally and deeply ploughed, scarcely an ounce of soil is now carried off from it. in point of beauty, nothing can exceed that of the waving lines & rows winding along the face of the hills & vallies. the horses draw much easier on the dead level, and it is in fact a conversion of hilly grounds into a   plain. the improvement of our soil from this cause, the last half dozen years, strikes every one with wonder. for this improvement we are indebted to my son in law mr Randolph, the best farmer, I believe, in the United States, and who has taught us to make more than two blades of corn to grow where only one grew before. if your farm is hilly, let me beseech you to
			 make a trial of this method.
			 to direct the plough horizontally we take a rafter level of this form  a boy of 13. or 14. is able to work it round the hill; a still smaller one with a little trough marking
			 the points traced by the feet of the level.
			 the plough
			 follows running thro’ these marks. the leveller having compleated one level line thro’ the field, moves with his level 30. or 40. yards up or down the hill, and runs another which is marked in
			 like
			 manner & traced by the plough. and having thus run what may be called guide furrows every 30. or 40. yards thro the field, the ploughman runs the furrows of the intervals parallel to these.
			 in
			 proportion however as the declivity of the hill varies in different parts of the line, the guide furrows will approach or recede from each other in different parts, and the parallel furrows will
			 at
			 length touch in one part, when far asunder in others, leaving unploughed gores between them. these gores we plough separately. they occasion short rows & turnings, which are a little
			 inconvenient, but not materially so. I pray you to try this Recipe for
			 hilly grounds. you will say with me ‘probatum est.’ and I shall have the happiness of being of some use to you, and thro’ your example to your neighbors, and of adding by something solid to the assurances of my great esteem & respect
          Th:
            Jefferson
        